2:19-cv-01206-DCN       Date Filed 05/16/19    Entry Number 15        Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   George Sink, P.A. Injury Lawyers,    )              C/A No.: 2:19-cv-1206 DCN
                                        )
                        Plaintiff,      )                     ORDER
                                        )
                 -vs-                   )
                                        )
   George Sink II Law Firm, LLC; George )
   Sink Law Firm, LLC; Southern Legal   )
   Association, LLC; and George (“Ted”) )
   Sink, Jr.,                           )
                                        )
                        Defendants.     )
   ____________________________________)

          This matter is before the court upon plaintiff’s motion to seal certain portions of

   plaintiff’s memorandum in support of plaintiff’s motion for preliminary injunction and

   declaration of George T. Sink, Sr. This motion was filed on May 15, 2019. For good cause

   shown, it is therefore

          ORDERED that the motion to seal is GRANTED.

          AND IT IS SO ORDERED.




                                                       David C. Norton
                                                       United States District Judge
   May 16, 2019
   Charleston, South Carolina
